UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-6824


BENJAMIN ASHLEY GARDNER,

                Plaintiff - Appellant,

          v.

ELLEN BARRY GRUNDEN,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.      James K. Bredar, District Judge.
(1:12-cv-00935-JKB)


Submitted:   August 29, 2012             Decided:   September 11, 2012


Before MOTZ, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Benjamin Ashley Gardner, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Benjamin Ashley Gardner appeals the district court’s

order dismissing his 42 U.S.C. § 1983 (2006) complaint under 28

U.S.C. § 1915(e)(2)(B) (2006).           We have reviewed the record and

find   no   reversible   error.      Accordingly,           we    affirm   for   the

reasons stated by the district court.                See Gardner v. Grunden,

No.    1:12-cv-00935-JKB     (D.   Md.       filed   Apr.    3,    2012;   entered

Apr. 4, 2012).    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the   court   and   argument        would   not    aid   the   decisional

process.



                                                                           AFFIRMED




                                         2